 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S. Sonics CorporationandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 1-CA-3454.June 26, 1963SUPPLEMENTAL DECISION AND ORDEROn February 5, 1962, the Board issued its Decision and Order in thiscase,i finding that the Respondent violated Section 8(a) (1), 8(a) (3),and 8(a) (5) of the Act. The Board ordered the Respondent to ceaseand desist from the unfair labor practices, and to take certain affirma-tive action necessary to effectuate the policies of the Act.On January 31, 1963, the United States Court of Appeals for theFirst Circuit issued an opinion in which the court enforced the Board'sOrder to the extent that it required recognition and good-faith bar-gaining with the Union, but vacated the balance of the Order andremanded the case to the Board for further proceedings not incon-sistent with the court's opinion 2On March 27, 1963, the Board issued an order in which it affordedthe parties the opportunity to file briefs with respect to the issues en-compassed by the remand. Thereafter, the Respondent and the Gen-eral Counsel filed briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].In its opinion, the court held that, as the Respondent would havebeen justified in believing that an impasse had been reached, and as itsoffers did not exceed the bounds of benefits previously offered to theUnion, its acts, beginning April 8, 1961, and consisting of meeting withemployees and making wage offers to them, were not violative of theAct.Accordingly, to the extent that these activities were relied uponby the Board, the court denied enforcement of the Board's order.As the Board specifically found that the Respondent's unilateraloffers beginning April 8, 1961, constituted independent 8 (a) (1) viola-tions, and as the Board in finding the 8(a) (3) violations, relied onthe Respondent's unilateral offers as evidence of antiunion bias, theBoard's original Decision and Order insofar as it relates to 8(a) (1)and (3) allegations, must now be reappraised in the light of thecourt's decision.The unilateral offers made by the Respondent having been foundby the court not to constitute a violation of Section 8(a) (5) of theAct,' we find that these offers also do not constitute a violation ofSection 8(a) (1).Also contrary to the Trial Examiner, as we cannot1135 NLRB 818.sN L.R B. v. U.S.SonicsCorporation,312 F. 2d 610.3The Board's finding of an 8(a)(5) violation beginning as of April 19, 1962, wasaffirmed by the court.143 NLRB No. 27. U.S. SONICS CORPORATION173now find that the strike was an unfair labor practice strike on April15, we do not find that Respondent's advising strikers on that date thatthey would be permanently replaced unless they returned to work,constitutes a violation of Section 8(a) (1).We affirm the other8(a) (1) violations found in our original Decision and Order.We also affirm our previous conclusionthatRespondent discrimina-torily discharged Antonio Alvarez,Paul Barrett,Sheila Browning,LillianHenderson,Ann Le Voy, Eugene McMahon, and JosephinePacheco in violation of Section 8(a) (3) of the Act. In so finding,we rely on the entire record evidence,including the evidence cited inthe Intermediate Report, except that we do not rely on the above-mentioned conduct of Respondent beginningApril8, 1961.We especially note the following:President Rolm, at one point inhis testimony,said that the decision to reduce the working force wasmade in March;yet at another point he admitted that "during theperiod of the month before the strike" the Respondent did "a consid-erable amount of hiring."AlthoughbothRolm andManager Millercontended that the layoffs were a necessary economic reduction inforce, company records show that after April 25 and up to mid-Julymore than 50 new employees were hired.Moreover,although Millertestified generally that he made the ultimate selection of individualsto be laid off, following recommendations by department supervisors,and specifically testified that he relied"heavily"upon the "recom-mendation"of Supervisor Bartfield in selecting three of the dischargedemployees,Bartfield, a witness for Respondent,definitely denied thatshe had received any instructions from Miller regarding a reductionin force and also denied that she had been present at any prelayoffconferences of supervisors.In addition,as evidence of union animus,we further note that theRespondent withdrew recognition from the Union during the certifi-cation year;offered to conduct an election to determine whetheremployees desired an "inside"or an"outside"union ; urged uponemployees the advantages of an"inside"union over the ChargingUnion and expressed the desire for a vote;distributed a unilateralagreement;and, on the day after the discharges took place, conductedan election among employees to determine their choice of a companyunion, the Charging Union,or no union.Accordingly,we conclude that, even excluding the evidence of uni-lateral offers made by Respondent,the record amply shows unionanimus on the part of the Respondent,and we affirm our original8(a) (3) finding.We hereby affirm our original Order and notice in this case exceptto the extent that they refer to Respondent's acts of advising strikersthey will be permanently replaced unless they return to work, andoffering wage increases to strikers if they return to work.